Case: 11-30025     Document: 00511584823         Page: 1     Date Filed: 08/26/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 26, 2011
                                     No. 11-30025
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

AMOS CHAUVIN, and wife,

                                                  Plaintiff–Appellant
v.

ANTILL PIPELINE CONSTRUCTION COMPANY, INCORPORATED;
ANTILL PIPELINE COMPANY, INCORPORATED; ANTILL PIPELINE
CORPORATION; ANTILL PIPELINE & CONSTRUCTION COMPANY,

                                                  Defendants–Appellees


                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:09–CV–5923


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Louisiana seaman Amos Chauvin and his wife Katina Chauvin appeal
from the district court’s judgment in favor of Defendants–Appellees Antill
Pipeline Construction Co. and others (“Antill”). Chauvin contends that the
district court failed to render judgment on one of his claims—specifically, his
Jones Act claim for larger maintenance and cure payments—and thus, the
court’s judgment “does not dispose of all claims asserted in the district court


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30025      Document: 00511584823         Page: 2     Date Filed: 08/26/2011



                                      No. 11-30025
below.” The district court denied Chauvin’s motion for a new trial, see FED. R.
CIV. P. 59(a)(2), in which he made this same assertion, among others.
       The parties do not dispute that Chauvin was receiving maintenance and
cure payments from Antill at the time of trial.1 The crux of Chauvin’s claim on
appeal, like his Rule 59 motion in the district court, concerns the sufficiency of
those payments. But, as the district court correctly observed, the sufficiency of
Antill’s maintenance and cure payments was never an issue for trial. See Order
and Op., Dkt. 156, at 3. Although Chauvin’s complaint originally alleged that
Antill failed in its duty to pay maintenance and cure “in full,” no issue is raised
in regard to the sufficiency of the maintenance and cure payments in the
proposed pretrial order submitted by the parties or the final pretrial order
entered by the court. The pretrial order, not Chauvin’s complaint, defined the
issues left for trial. See Kona Tech. Corp. v. S. Pac. Transp. Co., 225 F.3d 595,
604 (5th Cir. 2000). Here, the district court’s judgment properly disposed of
those issues identified in the pretrial order and tried to the court.
       Chauvin’s appeal is wholly without merit. While we have the discretion
to penalize such appeals by awarding “just damages and single or double costs
to the appellee,” FED. R. APP. P. 38, we are also mindful of the chilling effect that
the imposition of sanctions could have on other litigants, see Abbs v. Principi,
237 F.3d 1342, 1346 (Fed. Cir. 2001), and we decline to impose sanctions at this
time. Chauvin’s attorneys, Jack W. Harang and Martina E. Cartwight, are
WARNED that frivolous appeals in the future will not be tolerated.
       AFFIRMED.




       1
         See Pls.’ Original Compl., Dkt. 1, at 7 (“Defendants are only paying him $245.00 a
week, but this is far less than one half of what he earned at his regular salary as a Captain
on their vessel before being injured.”).

                                             2